UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

LAYNE AUCOIN CIVIL ACTION
VERSUS
LT. ANDREW CUPIL, ET AL. NO.: 16-00373-BAJ~RLB

M_.N.(M

Before the Court is a Motion in Limine (Doc. 49) filed by Defendants Andrew
Cupil and Reginald Robinson. Plaintiff Layne Aucoin filed an opposition. (Doc. 52).
For the reasons that follow, the Court DEFERS a ruling on the Motion in Limine
(Doc. 49) and ORDERS Plaintiff to SHOW CAUSE Why he should not be sanctioned
under Federal Rule of Civil Procedure 37(0) for making inadequate, false, or

misleading Federal Rule of Civil Procedure 26(a) initial disclosures
I. BACKGROUND

This excessive-force case arises from a scuffle between prison guards and an
inmate on suicide watch. (Doc. 40). Plaintiff is an inmate at the Dixon Correctional
Institute. (Icl. at p. 1). Defendants are prison guards. (Id.). PlaintiH` sued Defendants
for negligence and violations of 42 U.S.C. § 1983, alleging that Defendants punched

him when he was restrained (Id. at p. 2).

A two-day jury trial will begin on November 26, 2018. (Doc. 71). In the lead-up

to it, Plaintiff submitted a proposed pretrial order listing the exhibits he intends to

introduce. (Doc. 46). Defendants take issue with two exhibits (Doc. 49-1, p. 2). The
first is labelled “Certified Medical Records and Billing Metropolitan Health,” (Doc.
46, p. 9), the second is labelled “Medical Summary." (Doc. 46, p. 10). Defendants move

to exclude both exhibits. (Doc. 49).

lI. LEGAL STANDARD

The party objecting to the admission of evidence bears the burden of showing
that the evidence is inadmissible Lyonclell Chem. Co. v. Occidental Chem. Corp., 608

F.3d 284, 295 (5th Cir. 2010).

III. DISCUSSION
A. Metropolitan Health Medical Records

Defendants ask the Court to exclude the Metropolitan Health medical records
because the records have not been authenticated and Plaintiff failed to produce them
during discovery. (Doc. 49-1, p. 2). Plaintiii` rejoins that he produced all medical
records in certified form after Defendants filed their motion in limine. (Doc. 52, p. 1).
Because Defendants did not tile a reply brief challenging that assertion, the Court
assumes that Defendants' authentication-based objection is resolved and turns to the

failure-to-produce objection

Defendants assert that Plaintiff did not produce the Metropolitan Health
medical records until May 2018, more than 11 months past the discovery deadline.
(Doc. 49-1, p. 2). Plaintiff` responds that he “identified the records during discovery,”

but admits that “[t]he production Was incomplete.” (Doc. 52, p. 1). Plaintiff offers no

explanation for failing to timely produce the medical records (Id.). Plaintiff also fails
to articulate how he will be prejudiced if the Court excludes them. (Id.). Defendants,
in turn, cite no authority to support their requested remedy. (Doc. 49-1). Nor do
Defendants explain why they waited until June 15, 201S_one year after discovery
closed_to object to Plaintift’s failure to produce medical records that Plaintift`
identified in discovery. (Id.). Had Defendants timely moved to compel Plaintiff to
respond to discovery, the Court could have ordered Plaintii’f to produce the medical
records See FED. R. CIV. P. 37(a). lf Plaintiff then failed to produce the records, the
Court could have sanctioned him. FED. R. CIV. P. 37(b). Because Defendants did not
move to compel, the Court could not issue an order compelling Plaintifl` to produce
the medical records and the Court cannot now preclude Plaintiff from using those
records at trial under Federal Rule of Civil Procedure 37(b). See FED. R. CIV. P.
37®)(2)(A)-

Sanctions may be warranted under another rule. See FED. R. CIV. P. 37(0).
Federal Rule of Civil Procedure 37(0) empowers the Court to sanction Plaintiff if he
made inadequate, false, or misleading Federal Rule of Civil Procedure 26(a) initial
disclosures See FED. R. CIV. P. 37(c). Federal Rule of Civil Procedure 26(a) required
Plaintiil` to provide Defendant with a computation of each category of damages he
claimed. FED. R. CIV. P. 26(a)(1)(A)(iii). lt also required Plaintiff to

make available for inspection and copying as under Rule 34 the documents
or other evidentiary material, unless privileged or protected from
disclosure, on which each computation is based, including materials
bearing on the nature and extent of injuries suffered

FED. R. CIV. P. 26(a)(1)(A)(iii).

The Court lacks the information it needs to determine whether Plaintiil` “ma[de]
available for inspection and copying as under Rule 34” the Metropolitan Health
medical records that he concedes he failed to timely produce. FED. R. CIV. P.
26(a)(1)(A)(iii). If PlaintiH` failed to identify the Metropolitan Health medical records
in his Federal Rule of Civil Procedure 26(a) disclosures or failed to make the records
available for inspection and copying, then the Court will impose sanctions under

Federal Rule of Civil Procedure 37(c).

The Court thus orders Plaintiff1 to SHOW CAUSE why he should not be
sanctioned under Federal Rule of Civil Procedure 37(0) for making inadequate, false,
or misleading Federal Rule of Civil Procedure 26(a) initial disclosures The Court
DEFERS ruling on Defendants' motion in limine as to the Metropolitan Health

medical records pending its review of Plaintiff`s response to this Order.
B. Medical Summary

Defendants ask the Court to exclude an exhibit labelled “Medical Summary”
because Plaintiii`s have not authenticated it or provided Defendants with a copy
during discovery. (Doc. 49-1, p. 2). Plaintiff invokes Federal of Evidence 1006 and
asserts that he has provided Defendants with a copy of the summary. (Doc. 52, p. 1).

Neither party submitted a copy of the summary for the Court’s review.

A party may use a summary to prove the content of “voluminous writings” that
cannot be “conveniently examined in Court.” FED. R. EVID. 1006. Because the parties
do not offer a copy of the summary or the medical records the summary purports to

represent, the Court lacks the information it needs to decide if the summary is

4

admissible. See United States 1). Bishop, 264 F.3d 535, 547 (5th Cir. 2001) (explaining
when summary evidence is admissible). The Court thus DEFERS ruling on the

admissibility of Plaintiffs exhibit labelled “Medical Summary.”
IV. CONCLUSION

Accordingly,

IT IS ORDERED that the Court’s ruling on Defendants’ Motion in Limjne

(Doc. 49) is DEFERRED.

IT IS FURTHER ORDERED that Plaintiff has until October 24 2018 to

 

SHOW CAUSE to this Court why it should not impose sanctions under Federal Rule
of Civil Procedure 37(0) for PlaintiH’s inadequate, false, or misleading F ederal Rule

of Civil Procedure 26(a) initial disclosures

IT IS FURTI'IER ORDERED that Defendants have until Octoher 31 2018

 

to file a reply to Plaintif[" s response to this Order.

Baton Rouge, Louisiana, this l-?=£'day of October, 2018.

0…

JUDGE BRIAWJACKSON
UNITED sTATEs DISTRICT coURT
MIDDLE nIsTRIcT 0F LoUIsiANA

 

